Citation Nr: 1636183	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  09-29 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a lower back disorder, to include arthritis.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq. 


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel



INTRODUCTION

The Veteran served on active duty from May 1980 to August 1989.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

In January 2013, the Board remanded the Veteran's claim to the RO with instructions to request relevant medical records and the appropriate authorizations from the Veteran, to schedule the Veteran for VA examination, and to conduct any further necessary development.  The RO complied with these instructions, and the appropriate VA examination was conducted in March 2013.  

In a May 2015 decision, the Board denied the Veteran's claim seeking service connection for a lower back disorder, granted his claim for service connection for carpal tunnel syndrome (CTS), and remanded the claim seeking an initial compensable rating for costochondritis for the Agency of Original Jurisdiction (AOJ) to furnish a Statement of the Case (SOC).  It does not appear that an SOC has yet been issued in connection to the claim for a compensable rating for costochondritis and the Board reminds the AOJ of the prior remand.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court) the portion of the Board's decision that denied service connection for the lower back disorder.  In January 2016, the Court granted a joint motion for partial remand (JMPR) of the Veteran and the Secretary of Veterans Affairs (the Parties), vacated the portion of the May 2015 Board decision which denied service connection for a lower back disorder, and remanded that matter to the Board for development consistent with the terms of the joint motion.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  

The Veteran contends that his low back disorder was incurred in service.  Specifically, in his March 2009 notice of disagreement (NOD) and his August 2009 substantive appeal, the Veteran claimed that his back disorder was caused by his work as an aircraft mechanic, which consisted of crawling, bending, kneeling, climbing, squatting, and lifting heavy aircraft parts.  

Review of his service treatment records reflects that the clinical evaluation of the lower spine was shown to be normal.  In addition, the Veteran denied a history of recurrent back pain in his medical history report.  A February 1986 clinical report reflects that the Veteran presented with complaints of neck pain following a motor vehicle accident wherein his car was rear-ended.  After conducting a physical evaluation of the Veteran, the treatment provider diagnosed him with having an acute musculoskeletal strain.  According to the treatment provider, he doubted the Veteran suffered a cervical spine fracture but due to the mechanism of the injury, they would transfer the Veteran to "NHSD" for x-rays and to undergo an evaluation.  The Veteran was also provided with a spine board.  The Veteran was seen at the emergency room in October 1986 with complaints of shooting pain that radiated from the left side of the neck towards the head.  Physical examination of the neck revealed full but slow range of motion, and discomfort during range of motion.  The Veteran reported mild occipital tenderness, and was thereafter assessed with having a cervical extension flexion injury.  At the June 1987 re-enlistment examination, the clinical evaluation of the spine was shown to be normal.  In the report of medical history accompanying his September 1991 examination for affiliation with the Reserves, the Veteran denied ever having experienced recurrent back pain.  

The Veteran's post-service treatment records reflect that the Veteran sought treatment for his low back pain from October 1994 through March 1995.  During these visits, he reported severe low back pain that was exacerbated by prolonged standing or sitting, particularly when driving.  During a March 1995 evaluation, the Veteran reported to experience low back pain that started in the thoracolumbar region, and which radiated into the lower back and left leg.  The Veteran claimed to be unsure of the exact incident or cause of the onset of pain.  He was diagnosed with having a strain and subluxation in the thoracolumbar region.  During a subsequent treatment visit, the Veteran reported to experience thoracolumbar and low back pain of two weeks duration.  He was thereafter diagnosed with having intervertebral disc syndrome without radiculopathy, with an associated piriformis syndrome and concommitment lumbosacral and thoracolumbar subluxation.  

A February 1996 VA treatment report reflects that the Veteran was seen for complaints of back pain.  During the evaluation, the Veteran stated that he was injured in service when he fell from a plane on a number of occasions.  He was diagnosed with having chronic low back pain.  During an April 1996 VA treatment visit, the Veteran reported that he had suffered low back pain for the past ten to twelve years.  He denied having injured his back, and x-rays of the lumbar spine were shown to be normal.  

At the March 2013 VA examination, the Veteran provided his military and medical history and recalled developing low back pain in the military that was unrelated to any specific injury.  VA radiographs in 1996 showed a normal lumbar spine, but a non-VA study in 2005 revealed multilevel degenerative changes.  According to the Veteran, he experiences back pain every other day which typically can last for days.  After conducting a physical evaluation of the Veteran, the VA examiner diagnosed him with having degenerative intervertebral disk disease.  According to the VA examiner, the Veteran's degenerative intervertebral disk disease was less likely as not incurred in or caused by his claimed in-service injury, event or illness.  In reaching this conclusion, the VA examiner relied on the Veteran's radiographs dated in 1996 which revealed a normal lumbar spine.  According to the examiner, given that the Veteran was discharged from the military in 1989, this was approximately seven years after his military service, and as such, he most likely developed degenerative disk disease after his military service.  

In the January 2016 joint motion, the Parties agreed that the examination was not adequate and agreed that VA must afford the Veteran an adequate examination.  

Specifically, the Parties agreed that the March 2013 VA examiner failed to take into consideration private medical evidence dated from October 1994 through 1995, which reflected treatment for the low back disorder (to include a diagnosis of intervertebral disc syndrome).  The parties also agreed that the March 2013 VA examiner failed to take into consideration the service treatment records documenting the Veteran's cervical spine injury following his February 1986 motor vehicle accident, and a new examination was necessary so these records could be properly considered by the examiner.  As such, the Veteran should be afforded a new examination in connection to his low back disorder so the private medical records, as well as the February 1986 clinical records which documented his in-service motor vehicle accident, could be addressed when determining whether the Veteran's low back disorder is etiologically related to his military service.  

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for the low back condition, that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility, including through the VA Heartland Network, since April 2015.  All such available documents should be associated with the claims file.  

2. Once these records have been obtained and associated with the claims file, schedule the Veteran for a VA examination with a VA physician to determine the nature and etiology of any low back disorder present.  The Veteran's entire claims file must be reviewed by the examiner in the context of the examination and, at present, that claims file exist partially in paper form and partially in electronic form.  The examiner must specifically take into consideration private medical evidence dated from October 1994 to March 1995, which reflected a diagnosis of intervertebral disc syndrome.  In addition, the examiner must take into consideration clinical records dated in February 1986 which reflected treatment for the Veteran's cervical spine following his motor vehicle accident in-service, as well as a diagnosis of acute musculoskeletal strain.  The examiner must discuss the significance of this evidence to his or her medical opinion.  Consideration should be given to the Veteran's history and particularly to any statements regarding continuity of symptoms since service.  

Following a review of the record and an examination of the Veteran, the examiner must determine whether the Veteran has a low back disability.  For any low back disability diagnosed on examination, the examiner must provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that such disability had its clinical onset in service or is otherwise related to the Veteran's military service, to include his February 1986 cervical spine injury in service.  In answering this question, the examiner must address the Veteran's assertions that he has experienced ongoing symptoms in his lower back since service, and must set forth the medical reasons for accepting or rejecting the Veteran's statements regarding continuity of symptoms since military service.  

The examiner must provide a complete rationale upon which his or her opinion is based, and must include a discussion of the medical principles as applied to the medical evidence and facts used in establishing his or her opinion.

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner must explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  

3. After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the issue on appeal.  If any benefit sought is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




